Citation Nr: 0104824	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-15 170	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for dental trauma for the 
purpose of receiving outpatient dental treatment by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
January 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the VA Regional 
Office (RO) in Huntington, West Virginia.

The appeal was docketed at the Board in 1999.


FINDINGS OF FACT

1.  The veteran did not sustain trauma in service to any 
tooth or to investing dental tissue.

2.  The veteran has no service-connected compensable dental 
disability.

3.  VA outpatient dental treatment has been accorded the 
veteran on at least one occasion.  


CONCLUSION OF LAW

Dental trauma was not incurred in or aggravated by military 
service, and the requirements for eligibility for outpatient 
dental treatment by VA have not been met.  38 U.S.C.A. 
§§ 1110, 1712 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.381, 17.161 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The Board notes that, prior to June 8, 1999, pertinent VA 
regulations provided that, as to each noncompensable service-
connected dental condition, a determination will be made as 
to whether it was due to combat wound or other service 
trauma.  38 C.F.R. § 3.381(e) (1998).  The significance of 
finding that a dental condition is due to service trauma is 
that a veteran will be eligible for VA outpatient dental 
treatment, without being subject to the usual restrictions of 
a timely application and one-time treatment.  See 38 C.F.R. § 
17.161(c).  

Effective June 8, 1999, VA's criteria for determining whether 
dental conditions are service connected for treatment 
purposes were revised.  64 Fed. Reg. 30392 (1999).  With 
respect to claims involving dental trauma, the new criteria 
provide that, when applicable, the rating activity will 
determine whether a claimed dental condition is due to combat 
or other inservice trauma, or whether the veteran was 
interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b) 
(2000).  

The veteran avers generally that he sustained "[d]ental 
injury" due to "trauma" involving unspecified teeth during 
service.  He has, more specifically, asserted only that his 
teeth were affected by malnutrition suffered in Korea.  He 
also points out that a VA rating entered shortly after his 
discharge from service accorded him service connection for 
treatment purposes for a number of teeth and that he was at 
that time further advised that he was entitled to apply "at 
any time in the future" for VA dental treatment relative to 
any of those teeth.  In this regard, service dental records 
reflect that, between July 1949 and January 1950, the veteran 
received dental treatment involving apparently three 
different teeth.  Subsequent to service, a VA dental rating 
entered in October 1952 awarded the veteran service 
connection for treatment purposes for teeth numbers 1, 3, 4, 
7, 8, 11, 14, 16, 17, 20, 29 and 32.  Notice of the foregoing 
was sent to the veteran in March 1953, wherein he was further 
advised that he was entitled to apply "at any time in the 
future" for VA dental treatment relative to any of the 
foregoing teeth which required treatment.

VA outpatient dental treatment may be authorized to the 
extent prescribed and in accordance with the applicable 
classification and provisions set forth in 38 C.F.R. 
§ 17.161.  As pertains to Class II(a) outpatient dental 
treatment by VA, the Board initially observes that, pursuant 
to 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161(c), entitlement 
to such treatment is only available to a veteran who has a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma.

In considering the veteran's claim for entitlement to service 
connection for dental trauma for the purpose of outpatient 
dental treatment by VA, the Board acknowledges his assertion 
that he sustained "[d]ental injury" due to "trauma" involving 
unspecified teeth during service.  However, while it is 
unclear as to the context in which the "trauma" asserted by 
the veteran transpired, the Board would observe that service 
medical and dental records make no reference to any incident 
of overt trauma occasioned any tooth or investing dental 
tissue.  Nor would the affect of any malnutrition be 
considered to be dental trauma.  In addition, to any extent 
the veteran is alleging trauma which may have occurred in the 
context of inservice dental treatment (which was in fact 
rendered the veteran relative to several teeth), the Board 
would respectfully point out that, for purposes of 
determining whether a veteran has Class II(a) eligibility for 
VA dental care, "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service.  See VAOPGCPREC 5-97 (effective Jan. 22, 
1997).  Rather, as pointed out in the VA General Counsel 
opinion, service trauma contemplates an external injury, such 
as a blow to the mouth.  Given the foregoing, then, and 
inasmuch as the veteran neither contends nor does the 
evidence reflect that he either lost any tooth or incurred 
any dental condition incident to combat (and since he was 
never interned as POW), he is ineligible for Class II(a) 
outpatient dental treatment by VA.  See 38 C.F.R. 
§ 17.161(c).

As pertinent to Class I outpatient dental treatment by VA, 
the Board would observe that, pursuant to 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161(a), entitlement to such treatment is 
only available to a claimant who, unlike the present veteran, 
has a service-connected compensable dental disability.  
Further, inasmuch as the record reflects that the veteran 
already has been accorded (at some point "after [he] was 
discharge[d] from the army [in] 1952", according to the 
veteran in a submission received by VA in 1961) VA outpatient 
treatment on at least one occasion, entitlement to Class II 
outpatient dental treatment by VA is similarly not in order.  
See 38 C.F.R. § 17.161(b).  The context of this case 
precludes entitlement to outpatient dental treatment by VA on 
any basis other than those addressed above, see 38 C.F.R. 
§ 17.161(d)-(j).  The Board is constrained to conclude that 
the veteran is not eligible for outpatient dental treatment 
by VA, as service connection for dental trauma is not 
warranted.  


ORDER

Service connection for dental trauma for the purpose of 
outpatient dental treatment by VA is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

